Citation Nr: 0506137	
Decision Date: 03/04/05    Archive Date: 03/15/05

DOCKET NO.  03-01 078	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased evaluation for service-
connected psychiatric disability, currently rated as 70 
percent disabling.

2.  Entitlement to a total rating based on individual 
unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

Van Stewart, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1967 to 
October 1970. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  The February 2002 decision sustained the 
veteran's 70 percent rating for psychiatric disability and 
denied the veteran's claim of entitlement to TDIU.


REMAND

The veteran claims he should be rated higher, i.e. at 100 
percent, for his service-connected disability.  He also 
contends that his service-connected psychiatric disability 
renders him unemployable.  The Board finds that the record is 
not complete.  See Culver v. Derwinski, 3 Vet. App. 292, 297 
(1992) (the statutory duty to assist requires VA to obtain 
all pertinent medical records which have been called to its 
attention by the veteran and the evidence of record).  For 
this and other reasons discussed below, the Board must 
remand.  

The record shows that in May 1992 the veteran was determined 
to be permanently and totally disabled by The Industrial 
Commission of Ohio because of a back injury, for which he 
continues to receive a disability pension.  While it appears 
that the Commission proceedings dealt exclusively with the 
veteran's non-service-connected back disorder, the record of 
those proceedings is incomplete in the veteran's claim file, 
and so there is no way of knowing whether any service-
connected disability affected this decision.

The veteran has indicated in statements to his health care 
providers that he either does or has received other 
disability benefits, but the record is unclear as to 
specifics.  The Board must therefore remand in order to 
determine if there are other records available which might 
indicate what affect, if any, the veteran's service-connected 
symptoms have had on any assessment of the veteran's 
unemployability.

The veteran was afforded a VA psychiatric examination in 
November 2003.  The examiner, P.S., M.D., noted that, by the 
veteran's own account, he has been totally vocationally 
disabled since his back injury at work.  The examiner also 
noted that the veteran seemed to suffer psychologically as a 
result of his being physically impaired.  The examiner made 
no assessment regarding the impact of the veteran's service-
connected disabilities on his ability to obtain or maintain 
gainful employment.  The examiner further noted that the 
veteran was being referred for psychological testing, noting 
that it seemed appropriate to include a personality 
assessment inventory.  The examiner also opined that the 
veteran should be tested for a post-traumatic stress disorder 
(PTSD) in order to obtain a severity rating based on PTSD.

The record shows that the veteran was given a psychological 
evaluation by E.P., Psy.D., in December 2003, which included 
the Minnesota Multiphasic Personality Inventory (MMPI).  
There is no indication that the veteran was given a PTSD 
test, such as the Mississippi Scale for Combat Related PTSD, 
in order to rate the veteran's PTSD severity.  Further, the 
Board notes that Dr. E.P. opined that the veteran's PTSD 
symptomatology "together with the numerous medical problems 
deem this patient completely and permanently unemployable."  
As noted above, the veteran has been determined by a state 
agency to be totally and permanently unemployable since 1992 
based on his non-service-connected back injury.  What must be 
determined now, so far it is ascertainable, is the degree to 
which, if at all, the veteran's service-connected 
disabilities renders him unemployable.  Further medical 
assessment is thus required.

Finally, the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as 
amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002)), was signed into law on November 9, 
2000.  On August 29, 2001, VA promulgated final regulations 
to implement the provisions of the VCAA.  See 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified as amended at 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2003)).  Among other 
things, the VCAA and implementing regulations require VA to 
notify the claimant and the claimant's representative, if 
any, of any information and any medical or lay evidence not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative of which portion, if any, of the evidence is 
to be provided by the claimant and which part, if any, VA 
will attempt to obtain on behalf of the claimant.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

Review of the record discloses that the veteran has not been 
given the notice required by the VCAA.  The Board therefore 
also remands in order to ensure that the veteran receives the 
due process to which he is entitled in connection with the 
instant case.  

Accordingly, the veteran's case is REMANDED to the RO for the 
following actions:

1.  The RO must provide the notice 
required by the VCAA.  This 
notification must specifically 
include what is required to 
substantiate each claim on appeal, 
what evidence VA will obtain for the 
veteran, and what information or 
evidence he is responsible for 
submitting.  See Quartuccio, supra.  
The veteran should specifically be 
told of the information or evidence 
not of record that is necessary to 
substantiate his claims.  He should 
be told of the actions the RO 
intends to take to obtain additional 
information or evidence, if any.  
The veteran should specifically be 
told of the information or evidence 
that the veteran is expected to 
provide.  He also should be 
specifically informed that he should 
submit any pertinent evidence in his 
possession.  

2.  The RO should ascertain whether 
the veteran is receiving SSA 
disability benefits.  If he is 
receiving such benefits, SSA should 
be contacted and requested to 
provide copies of the administrative 
proceedings and medical 
determinations leading to award of 
benefits.

3.  The RO should contact, with 
appropriate authorization, The 
Industrial Commission of Ohio, and 
request copies of the transcript of 
the hearing conducted on May 13, 
1992, as well as the medical 
evidence considered by the 
Commission, including the reports of 
Drs. Schroeder, Messenger, Diller, 
and Hawkins.

4.  The RO should ascertain if the 
veteran is or has been in receipt of 
any other disability benefits.  If 
he is receiving, or did in the past 
receive, such benefits, the 
provider(s) of those benefits should 
be contacted, with proper 
authorization, and requested to 
provide copies of the administrative 
proceedings and medical 
determinations leading to award of 
benefits.

5.  After the above-requested 
development has been completed, the 
veteran should be afforded another 
psychological evaluation, to include 
a psychological testing specifically 
designed to rate the severity of any 
PTSD.  The examiner should, to the 
extent possible, make an assessment 
regarding specifically the degree to 
which the veteran's psychiatric 
disability, including PTSD, affects 
his employability.

6.  Thereafter,  the RO should ask 
Dr. P.S., if available, to 
reevaluate his November 2003 
examination and to make an 
assessment regarding specifically 
the degree to which the veteran's 
PTSD affects his employability.  If 
Dr. P.S. is not available, or if for 
any reason it is determined that 
another psychiatric examination is 
necessary, one should be afforded 
the veteran.  The physician should 
also address the veteran's acne, and 
provide an opinion as to the 
combined effect of psychiatric 
disability and acne on the veteran's 
employability.

7.  After undertaking any other 
development deemed appropriate, the 
RO should consider the issues on 
appeal in light of all information 
or evidence received.  If any 
benefit sought is not granted, the 
veteran and his representative 
should be furnished with a 
supplemental statement of the case 
(SSOC) and afforded an opportunity 
to respond before the record is 
returned to the Board for further 
review.  The SSOC should refer to 
the VCAA.

After expiration of any applicable period allowed for 
response, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§§ 707(a), (b), 117 Stat. 2651 (2003), (to be codified at 
38 U.S.C. § 5109B, and 38 U.S.C. § 7112, respectively).  



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2004).

